USDC IN/ND case 3:20-cv-00354-JD-MGG document 19 filed 01/22/21 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 LANCE WALTERS,

                 Plaintiff,

                         v.                                CAUSE NO. 3:20-CV-354-JD-MGG

 WEXFORD OF INDIANA LLC, et al.,

                 Defendants.

                                      OPINION AND ORDER

        Lance Walters, a prisoner without a lawyer, filed a motion for clarification (ECF

14) and a notice to the court (ECF 16) regarding this court’s previous orders. See ECF 12

& ECF 13. He also filed a notice asking to stay the case pending a possible settlement.

ECF 18. The court will address each in turn.

        In his motion for clarification, Walters states that he would like to add additional

parties and an additional claim to this lawsuit. He asks whether he may amend his

complaint prior to screening. 1 Pursuant to Federal Rule of Civil Procedure 15(a)(1),

Walters may amend his pleading once as a matter of course without leave of the court at

this stage. While the court cannot provide legal advice on whether Walters should

amend his complaint, in the interests of justice, this case will be stayed pending the

filing of a potential amended complaint. If Walters chooses not to file an amended




        1 He also seeks clarification as to why the court did not provide him with a magistrate consent

form. Typically, magistrate consent forms are not sent out until the case has been screened and the
defendant(s) have entered an appearance.
USDC IN/ND case 3:20-cv-00354-JD-MGG document 19 filed 01/22/21 page 2 of 4


complaint, he need only file a notice with the court stating he wishes to proceed with

his original complaint. 2

        Separately, in his current notice to the court, Walters takes issue with the filing

fee that was assessed when the court granted him leave to proceed in forma pauperis.

He indicates that he does not have $5.00 to pay the initial partial filing fee because the

“state pay I receive is completely taken to pay for other lawsuits. This court has forced

me to pay more money and forced me to prosecute this case against my own will.” ECF

16 at 1. He believes he is being “strong armed” to pay the filing fee, and he indicates

that he is “not going to be forced to pay a filing fee to dismiss this either.” Id. at 2. Of

note, the $5.00 initial partial filing fee has since been paid. See ECF 17.

        Because Walters objects to the order granting him leave to proceed in forma

pauperis—and to the order denying his motion to dismiss as well—the court will

construe the notice as a motion to reconsider. Reconsideration of an interlocutory order

“is a matter of a district court’s inherent power” and is “committed to a court’s sound

discretion.” Cima v. Wellpoint Health Networks, Inc., 250 F.R.D. 374, 386 (S.D. Ill. 2008)

(citations omitted). “Motions for reconsideration serve a limited function: to correct

manifest errors of law or fact or to present newly discovered evidence.” Publishers Res.,

Inc. v. Walker–Davis Publ’ns, Inc., 762 F.2d 557, 561 (7th Cir. 1985) (citation omitted); see

also Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)

(Granting a motion to reconsider is proper when “the Court has patently



        If such a notice is filed, the stay will be lifted, and the court will proceed to screen his original
        2

complaint.


                                                       2
USDC IN/ND case 3:20-cv-00354-JD-MGG document 19 filed 01/22/21 page 3 of 4


misunderstood a party, or has made a decision outside the adversarial issues presented

to the Court by the parties, or has made an error not of reasoning but of apprehension.

A further basis for a motion to reconsider would be controlling or significant change in

the law or facts since the submission of the issue to the Court. Such problems rarely

arise and the motion to reconsider should be equally rare.”) (citation omitted).

       Here, as noted previously:

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Walters may
       dismiss this case voluntarily at this stage. However, such dismissal will
       not alter his obligation to pay the filing fee. Because Walters is a prisoner,
       he is subject to the requirements of 28 U.S.C. § 1915(b) and must pay the
       entire filing fee in accordance with the procedures set forth in that statute.
       See 28 U.S.C. § 1915(b). The fact that the court has only recently ruled on
       his motion to proceed in forma pauperis does not alter this obligation. See
       Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997) (“[T]he filing of a
       complaint (or appeal) is the act that creates the obligation to pay fees, and
       what the judge does later does not relieve a litigant of this
       responsibility.”). The court does not have authority to waive the fee or to
       modify the amount or timing of payments. Lucien v. DeTella, 141 F.3d 773,
       776 (7th Cir. 1998); see also Newlin v. Helman, 123 F.3d 429, 436 (7th Cir.
       1997). Therefore, the motion—as currently presented—will be denied.

ECF 13 at 1–2. The filing of the initial complaint triggered Walters’s obligation to pay

the filing fee, and the statute “forbids outright forgiveness of the obligation to pay [it],”

regardless of whether the case is ultimately settled or dismissed. See Butler v. Deal, 794

Fed.Appx. 542, 544 (7th Cir. 2020) (citing Maus v. Baker, 729 F.3d 708, 709 (7th Cir.

2013)). Moreover, the fact that Walters owes filing fees for other cases does not relieve

him of the obligation to pay the fee in this one. See Bruce v. Samuels, 577 U.S. 82, 87

(2016) (“§ 1915(b)(2) calls for simultaneous, not sequential, recoupment of multiple

filing fees”). Finally, although Walters states that he is being forced to prosecute this



                                              3
USDC IN/ND case 3:20-cv-00354-JD-MGG document 19 filed 01/22/21 page 4 of 4


case, that is incorrect. His motion to dismiss was denied because Walters wished to

dismiss the case “without penalty of filing fees.” ECF 10. As noted previously, “now

that he knows dismissing this case will not alter his obligation to pay the filing fee, if he

still wishes to dismiss it, Walters may file a new [stipulation] without the fee condition

attached.” ECF 13 at 2. Accordingly, the motion to reconsider will be denied.

       For these reasons, the court:

       (1) GRANTS the motion for clarification to the extent described above (ECF 14);

       (2) CONSTRUES the notice (ECF 16) as a motion to reconsider;

       (3) DENIES the motion to reconsider (ECF 16); and

       (4) STAYS this case pending the filing of either: (1) an amended complaint, (2) a

notice that Lance Walters does not wish to amend his complaint, or (3) an unconditional

stipulation of voluntary dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).

       SO ORDERED on January 22, 2021

                                                  /s/JON E. DEGUILIO
                                                  CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              4
